 /s/ Russell Brown
 CHAPTER 13 TRUSTEE
 Suite 800
 3838 North Central Avenue
 Phoenix, Arizona 85012-1965
 Phone: 602.277.8996
 Email: mail@ch13bk.com

                                       UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF ARIZONA
JAY ANTHONY WAMPLER,                           (xxx-xx-2704)     Chapter 13
and
TERESA P. WAMPLER,                             (xxx-xx-9563)
11617 NORTH 110TH PLACE                                          TRUSTEE'S NOTICE OF FILED CLAIMS AND
SCOTTSDALE, AZ 85259-                                            POST-CONFIRMATION REPORT ON PLAN,
                                                   Debtors.      CLAIMS AND DEBTS

      Claims and Debts. This Notice provides information on the Chapter 13 plan, debts scheduled, and claims filed. A proof
of claim is deemed allowed unless the Court sustains an objection to the claim. The deadline for nongovernmental entities
to file a claim was 11/08/2019 and the deadline for governmental entities to file a claim was 02/26/2020. If you file a proof
of claim after the applicable claim filing bar date, the Trustee likely will file an objection to it.


     This Notice provides no statement or opinion as to whether a debt might be dischargeable or if the plan contains such
language. If you disagree with the Trustee's representation of your claim or debt, or how it is classified, then
contact the Trustee's office in writing (by mail, fax or email), or by 05/12/2020 file an appropriate motion with the
Bankruptcy Court. If an attorney is representing the Debtors, the attorney's contact information is shown below in the
claims list. Unless it is explicitly stated in the Plan or Order Confirming Plan, the Trustee does not pay an "informal" proof of
claim.
    Plan Confirmation. The Court confirmed the Chapter 13 plan on 04/07/2020 and the Trustee expects to begin
disbursements under the plan within 30 days from the date of this Notice. As of the date of this report, the amount due from
the Debtors is $15,400.00 and the amount paid by the Debtors is $15,400.00. Total plan funding by plan payments is to be
$132,000.00, but this amount might not include additional monies required to be paid in, such as tax refunds or
nonexempt monies. Generally the first plan payment was due 30 days after the petition date, or 09/29/2019. The plan
payment schedule is as follows:
                                    Month      Month         Monthly Amount                     Total
                                        1 -      60                $2,200.00      $      132,000.00
                                                            Plan Base Amount:         $    132,000.00
                                                            Amount Left to Pay:      $      116,600.00
     The Chapter 13 plan is a base or pot plan. Creditors secured by personal property will be paid per the confirmed plan
and not necessarily the amount stated in a proof of claim. The interest rate to be paid on secured claims is derived from
what is in the confirmed plan or the order confirming plan. The amount to be paid to allowed unsecured nonpriority claims
depends on the amount to be paid to higher classes of claims, the length of the plan, the best interests of creditors test,
disposable income, and whether the plan payments are timely paid. 11 U.S.C. Sections 1322, 1325. Refer to the Analysis
attached to the Chapter 13 plan on file with the Court, and previously mailed to you, for an estimated amount to be paid to
all allowed unsecured, nonpriority claims.

    Payment on Claims. Generally, the Trustee will pay claims in ascending order of the Payment Sequence number as
stated in the following listing of the claims filed with the Court or debts scheduled, grouped by Payment Sequence number.
Claim numbers of 100 or less are for creditors who have filed a proof of claim with the Court. A claim number of 200 or
greater is assigned by the Trustee for creditors who filed no claim, but the creditor information was provided by the
Schedules and mailing list of the Debtors, or for whom the debt is to be paid direct by the Debtors. For creditors scheduled
by the Debtors but who fail to file a proof of claim, the Trustee assigns a Claim Number of 200 or greater. For creditors
given a Claim Number of 200 or greater, or a Payment Sequence number of 34 or greater, the Trustee expects to
make no distribution to those creditors.




       Case 2:19-bk-11068-EPB             Doc 33      Filed 04/21/20        Entered 04/21/20 10:24:38           Desc
                                                         Page 1 of 4
                     Trustee's Notice of Filed Claims and Post-Confirmation Report on Plan, Claims and Debts, continued from previous page
                                                                                                In re Wampler, Case No. 2-19-bk-11068 EPB

PAYMENT  Claim
SEQUENCE No.          Creditor


    00
     00               RUSSELL BROWN                                                        Trustee Fee:   $ 13,200.00
                      The amount of trustee's fee is calculated at the maximum rate of 10% of the plan payments. The actual amount received
                      could be less due to changes in the percentage fee.

    13
     13        A y    NATHAN E. CARR                                                       Claim Amount:      $ 3,000.00
                      CARR LAW, P.C.
                      4700 S. MCCLINTOCK DRIVE, SUITE 130
                      TEMPE, AZ 85282-
                      (480)278-1278
                      natecarrlaw@yahoo.com
                                                                                              Claim Type:     Legal/Administra ve

    24
     24        009    TOYOTA MOTOR CREDIT CORPORATION                                      Claim Amount:      $ 31,848.67
                                                                                              Claim Type:     Secured
                                                                                         Interest Rate:       5.00 %
                                                            Adequate Protec on Payment Monthly Amount:        $ 340.00
                                                                                             Descrip on:      16 TOYOTA TUNDRA
                                                                                         Date Claim Filed:    09/25/2019
                                                                       Last Four Digits of Account Number:    2622

    25
     25        010    IRS                                                                  Claim Amount:      $ 4,206.79
                                                                                              Claim Type:     Unsecured Priority
                                                                                             Descrip on:      18 TAXES
                                                                                         Date Claim Filed:    10/02/2019
                                                                       Last Four Digits of Account Number:    9563

    33
     33        001    RESURGENT CAPITAL SERVICES                                           Claim Amount:      $ 2,019.23
                                                                                              Claim Type:     Unsecured
                                                                                             Descrip on:      COMENITY CAPITAL BANK
                                                                                         Date Claim Filed:    09/05/2019
                                                                       Last Four Digits of Account Number:    BANK

     33        002    DISCOVER BANK                                                        Claim Amount:      $ 11,312.85
                                                                                              Claim Type:     Unsecured
                                                                                         Date Claim Filed:    09/06/2019
                                                                       Last Four Digits of Account Number:    8833

     33        003    DISCOVER BANK                                                        Claim Amount:      $ 21,637.50
                                                                                              Claim Type:     Unsecured
                                                                                         Date Claim Filed:    09/06/2019
                                                                       Last Four Digits of Account Number:    4731

     33        004    CREDIT SERVICE COMPANY, INC.                                         Claim Amount:      $ 1,124.93
                                                                                              Claim Type:     Unsecured
                                                                                         Date Claim Filed:    09/06/2019
                                                                       Last Four Digits of Account Number:    ROUP

     33        005    FREEDOMROAD FINANCIAL                                                Claim Amount:      $ 4,768.53
                                                                                              Claim Type:     Unsecured
                                                                                         Date Claim Filed:    09/10/2019
                                                                       Last Four Digits of Account Number:    5195

          Case 2:19-bk-11068-EPB                   Doc 33         Filed 04/21/20            Entered 04/21/20 10:24:38                 Desc
 Page 2 of 4                                                         Page 2 of 4                             Sequence Number 33 continues on next page
                     Trustee's Notice of Filed Claims and Post-Confirmation Report on Plan, Claims and Debts, continued from previous page
                                                                                                In re Wampler, Case No. 2-19-bk-11068 EPB

PAYMENT  Claim
SEQUENCE No.          Creditor

     33        006    FREEDOMROAD FINANCIAL                                            Claim Amount:      $ 10,142.72
                                                                                          Claim Type:     Unsecured
                                                                                     Date Claim Filed:    09/10/2019
                                                                   Last Four Digits of Account Number:    8569

     33        007    CAPITAL ONE BANK USA                                             Claim Amount:      $ 613.03
                                                                                          Claim Type:     Unsecured
                                                                                     Date Claim Filed:    09/17/2019
                                                                   Last Four Digits of Account Number:    8914

     33        008    CHASE BANK USA                                                   Claim Amount:      $ 7,651.83
                                                                                          Claim Type:     Unsecured
                                                                                     Date Claim Filed:    09/23/2019
                                                                   Last Four Digits of Account Number:    2420

     33        009    TOYOTA MOTOR CREDIT CORPORATION                                  Claim Amount:      $ 4,433.97
                                                                                          Claim Type:     Unsecured
                                                                                     Date Claim Filed:    09/25/2019
                                                                   Last Four Digits of Account Number:    2622

     33        010    IRS                                                              Claim Amount:      $ 103.53
                                                                                          Claim Type:     Unsecured
                                                                                     Date Claim Filed:    10/02/2019
                                                                   Last Four Digits of Account Number:    9563

     33        011    BECKETT & LEE LLP                                                Claim Amount:      $ 10,604.72
                                                                                          Claim Type:     Unsecured
                                                                                         Descrip on:      AMEX
                                                                                     Date Claim Filed:    10/07/2019
                                                                   Last Four Digits of Account Number:    AMEX

     33        012    WELLS FARGO BANK                                                 Claim Amount:      $ 931.38
                                                                                          Claim Type:     Unsecured
                                                                                     Date Claim Filed:    10/16/2019
                                                                   Last Four Digits of Account Number:    6233

     33        013    PRA RECEIVABLES MANAGEMENT LLC                                   Claim Amount:      $ 2,382.13
                                                                                          Claim Type:     Unsecured
                                                                                         Descrip on:      FIRST NATIONAL BANK OF OMAHA
                                                                                     Date Claim Filed:    10/17/2019
                                                                   Last Four Digits of Account Number:    MAHA

     33        014    PORTFOLIO RECOVERY ASSOCIATES LLC (PRA)                          Claim Amount:      $ 3,185.26
                                                                                          Claim Type:     Unsecured
                                                                                         Descrip on:      BEST BUY
                                                                                     Date Claim Filed:    10/22/2019
                                                                   Last Four Digits of Account Number:     BUY

     33        015    BECKETT & LEE LLP                                                Claim Amount:      $ 596.29
                                                                                          Claim Type:     Unsecured
                                                                                         Descrip on:      KOHLS
                                                                                     Date Claim Filed:    10/23/2019
                                                                   Last Four Digits of Account Number:    OHLS

     33        016    BECKETT & LEE LLP                                                Claim Amount:      $ 2,518.88
                                                                                          Claim Type:     Unsecured
                                                                                         Descrip on:      KOHLS
                                                                                     Date Claim Filed:    10/23/2019
                                                                   Last Four Digits of Account Number:    OHLS

     33        017    MIDLAND CREDIT MANAGEMENT, INC                                   Claim Amount:      $ 487.19

          Case 2:19-bk-11068-EPB                Doc 33          Filed 04/21/20          Entered 04/21/20 10:24:38                   Desc
 Page 3 of 4                                                       Page 3 of 4                           Sequence Number 33 continues on next page
                     Trustee's Notice of Filed Claims and Post-Confirmation Report on Plan, Claims and Debts, continued from previous page
                                                                                                In re Wampler, Case No. 2-19-bk-11068 EPB

PAYMENT  Claim
SEQUENCE No.          Creditor

                                                                                          Claim Type:    Unsecured
                                                                                         Descrip on:     CAPITAL ONE
                                                                                     Date Claim Filed:   10/31/2019
                                                                   Last Four Digits of Account Number:   ONE

     33        018    MIDLAND CREDIT MANAGEMENT, INC                                   Claim Amount:     $ 2,703.44
                                                                                          Claim Type:    Unsecured
                                                                                         Descrip on:     CAPITAL ONE
                                                                                     Date Claim Filed:   10/31/2019
                                                                   Last Four Digits of Account Number:   ONE

     33        019    MIDLAND CREDIT MANAGEMENT, INC                                   Claim Amount:     $ 6,634.68
                                                                                          Claim Type:    Unsecured
                                                                                         Descrip on:     HOME DEPOT
                                                                                     Date Claim Filed:   10/31/2019
                                                                   Last Four Digits of Account Number:   EPOT

     33        020    MIDLAND CREDIT MANAGEMENT, INC                                   Claim Amount:     $ 5,535.40
                                                                                          Claim Type:    Unsecured
                                                                                         Descrip on:     HOME DEPOT
                                                                                     Date Claim Filed:   10/31/2019
                                                                   Last Four Digits of Account Number:   EPOT

     33        021    JEFFERSON CAPITAL SYSTEMS LLC                                    Claim Amount:     $ 4,682.07
                                                                                          Claim Type:    Unsecured
                                                                                         Descrip on:     LIVING SPACES
                                                                                     Date Claim Filed:   11/01/2019
                                                                   Last Four Digits of Account Number:   ACES

     33        022    JEFFERSON CAPITAL SYSTEMS LLC                                    Claim Amount:     $ 2,773.79
                                                                                          Claim Type:    Unsecured
                                                                                         Descrip on:     LIVING SPACES
                                                                                     Date Claim Filed:   11/01/2019
                                                                   Last Four Digits of Account Number:   ACES

     33        023    PORTFOLIO RECOVERY ASSOCIATES LLC (PRA)                          Claim Amount:     $ 2,132.51
                                                                                          Claim Type:    Unsecured
                                                                                         Descrip on:     AMAZON
                                                                                     Date Claim Filed:   11/05/2019
                                                                   Last Four Digits of Account Number:   AZON

     33        024    PRA RECEIVABLES MANAGEMENT LLC                                   Claim Amount:     $ 3,415.50
                                                                                          Claim Type:    Unsecured
                                                                                         Descrip on:     PAYPAL
                                                                                     Date Claim Filed:   11/05/2019
                                                                   Last Four Digits of Account Number:   YPAL

     33        025    PORTFOLIO RECOVERY ASSOCIATES LLC (PRA)                          Claim Amount:     $ 896.62
                                                                                          Claim Type:    Unsecured
                                                                                         Descrip on:     PAYPAL
                                                                                     Date Claim Filed:   11/05/2019
                                                                   Last Four Digits of Account Number:   YPAL

 End of Trustee's Notice of Allowed Claims and Post-Confirmation Report on Plan, Claims and Debts
 In re Wampler, Case No. 2-19-bk-11068 EPB




           Case 2:19-bk-11068-EPB               Doc 33          Filed 04/21/20          Entered 04/21/20 10:24:38        Desc
 Page 4 of 4                                                       Page 4 of 4
